¶48
Alexander, C.J.
(dissenting) — The majority concludes that Sarun Chhom and Dennis Steever, who at all times material to this case were physically detained in the Yakima County jail, were not detained outside of King County. The majority reaches this remarkable conclusion by reasoning that defies the plain reading of a rule that this court adopted. The rule, former CrRLJ 3.3 (1995) (amended effective Sept. 1, 2003),9 provides, in pertinent part, as follows:
*472(g) Excluded Periods. The following periods shall be excluded in computing the . . . time for trial:
(5) [Defendant Subject to Foreign or Federal Custody or Conditions.] The time during which a defendant is detained in jail or prison outside the county in which the defendant is charged.
(Emphasis added.)
f 49 We interpret court rules in the same manner that we interpret statutes. State v. Carson, 128 Wn.2d 805, 812, 912 P.2d 1016 (1996). As with statutes, we must give effect to the plain meaning of the language of the rule. Dep’t of Licensing v. Lax, 125 Wn.2d 818, 822, 888 P.2d 1190 (1995). When construing a rule or a statute, we read it in its entirety, giving effect to all language so that no portion is rendered meaningless or superfluous. State v. Keller, 143 Wn.2d 267, 277, 19 P.3d 1030 (2001). In State ex rel. M.M.G. v. Graham, 159 Wn.2d 623, 632, 152 P.3d 1005 (2007), we said this about construing a statute:
We generally begin our analysis with the text of the statute. [Am. Cont’l Ins. Co. v. Steen, 151 Wn.2d 512, 518, 91 P.3d 864 (2004) (citing State v. Watson, 146 Wn.2d 947, 954, 51 P.3d 66 (2002))]. If the text is clear and unambiguous on its face, we do not resort to statutory construction principles, such as legislative history, “even if we believe the legislature intended something else but did not adequately express it.” Id. A statute is ambiguous only if it can be reasonably interpreted in more than one way and we do not try to discern “ ‘an ambiguity by imagining a variety of alternative interpretations.’ ” Id. (quoting W. Telepage, Inc. v. City of Tacoma, 140 Wn.2d 599, 608, 998 P.2d 884 (2000)).
¶50 The meaning of the text of former CrRLJ 3.3(g)(5) is, in my view, clear and unambiguous. It provides that in computing the time for trial, the time in which a defendant is detained in a jail “outside the county in which the defendant is charged” is excluded from the time for trial. It does not say, as the majority concludes it does, that only the *473time the defendant is “detained by another county” is excluded. Majority at 459.
¶51 Chhom and Steever were charged in a King County court but were jailed pending trial outside of King County in the Yakima County jail pursuant to sentences imposed by other King County courts. It follows from the language of the rule that the time these defendants spent in the jail in Yakima is excluded from the time for trial computation. There is, in my judgment, no need, and, more importantly, no authority for us to look beyond this plain language of the rule and accord it a meaning that is contrary to its language. The majority does exactly that. If we apply, as we should, the principles set forth above, the only conclusion that can be reached is that the phrase “detained in jail or prison outside the county” refers to the geographic location of the jail where the defendant is detained and not the geographic location of the court that imposed the detention.
¶52 Even if there were a basis for concluding that the rule is ambiguous, which it is not, it is not our job to “ ‘imaginfe] a variety of alternative interpretations.’ ” Steen, 151 Wn.2d at 518 (quoting W. Telepage, Inc., 140 Wn.2d at 608). There is a process set forth in GR 9 that the Supreme Court is to follow in amending court rules. We should respect that rule on rule making and should not engage in the ad hoc amending process indulged by the majority.
¶53 In sum, if the rule in question is read as it should be read, the only conclusion that one can reach is that if pending trial a defendant is “detained in a jail . . . outside the county” in which he or she is charged, the time he or she spends in that out of county jail is excluded in computing the time for trial on the charge. Because Chhom and Steever were charged in King County and detained in the Yakima County jail pending trial, the time they spent in that jail “outside” of King County is excluded in computing the time for trial.
Sanders, J., concurs with Alexander, C.J.

 CrRLJ 3.3 was amended in 2003. The changes to the rule were not substantive but, rather, renumbering of subsection (g)(5) to (e)(6).